t c memo united_states tax_court beverlee cochrane petitioner v commissioner of internal revenue respondent docket no filed date beverlee cochrane pro_se rick v hosler for respondent memorandum opinion chiechi judge respondent determined the following defi- ciencies in and additions to petitioner’s federal_income_tax tax additions to tax section section year deficiency a dollar_figure dollar_figure --- big_number big_number dollar_figure big_number big_number big_number big_number --- the issues remaining for decision are have the respective periods of limitations under sec_6501 expired with respect to petitioner’s taxable years and we hold they have not is petitioner liable for the addition_to_tax under sec_6651 for each of the years and we hold that she is is petitioner liable for the addition_to_tax under sec_6654 for each of the years and we hold that she is to the extent stated herein some of the facts have been stipulated and are so found petitioner who was single during the years at issue resided in phoenix arizona at the time the petition was filed petitioner requested and received extensions of time until date and date respectively within which to file her and tax returns and included tax_payments with those requests in the amounts of dollar_figure and dollar_figure respec-- ‘a11 section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure - - tively the internal_revenue_service service has no record that petitioner filed her and tax returns on those respective dates or on any other dates nor does the service have a record that petitioner filed tax returns for and tax was withheld in the amounts of dollar_figure and dollar_figure from the wages that petitioner received during and respec- tively no tax was withheld from the dollar_figure of wages that peti- tioner received during each of the years and no tax was withheld for petitioner’s taxable_year because she received no wages during that taxable_year on date respondent sent petitioner a notice_of_deficiency notice with respect to her taxable years and and a separate notice with respect to her taxable years and in those notices respondent determined inter alia that petitioner had failed to file tax returns for the years at issue that she is liable for additions to tax under sec_6651 for those years and that she is liable for additions to tax under sec_6654 for her taxable years and petitioner bears the burden of showing error in the determi- nations in the notices see rule a 290_us_111 we reject petitioner’s argument that the standard of proof applicable in criminal proceedings is control- ling in the instant case before addressing each of the issues remaining for decision we note that we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be baseless without merit and or irrelevant period of limitations although not pled in the petition petitioner argues that the respective periods of limitations under sec_6501 with respect to her taxable years through have expired that is because according to petitioner she timely filed her tax returns for those years and the notices with respect to those years were not issued until date we reject petitioner’s contention except for petitioner’s self-serving uncorroborated and conclusory testimony that she timely filed her tax returns for the years through the record is devoid of evidence supporting petitioner’s position under sec_6501 in fact although petitioner also argues on brief about her taxable_year petitioner conceded at trial that she did not file a tax_return for that year therefore we find that petitioner also conceded that the period of limitations under sec_6501 with respect to petitioner’s taxable_year has not expired petitioner also conceded at trial that she is liable for the addition_to_tax under sec_6651 for assuming arguen- do that petitioner had not made the foregoing concessions with respect to her taxable_year on the record before us we would nonetheless find that petitioner has failed to establish that the period of limitations under sec_6501 with respect to has expired and that she is not liable for the addition_to_tax under sec_665l1 a for that year - - official records of the service that are part of the record in this case show that petitioner did not file tax returns for any of the years through we are not required to and we shall not accept petitioner’s testimony that she timely filed her tax returns for those years see 440_f2d_688 9th cir affg per curiam tcmemo_1969_ 87_tc_74 on the record before us we find that petitioner has failed to establish that she filed tax returns for the years through accordingly we hold that the respective periods of limitations under sec_6501 with respect to those years have not expired addition_to_tax for failure_to_file sec_6651 imposes an addition_to_tax for failure_to_file a tax_return on the date prescribed for filing that addition_to_tax does not apply if it is shown that the failure_to_file was due to reasonable_cause and not due to willful neglect see sec_6651 petitioner contends that she is not liable for the additions to tax under sec_6651 for the years through ’ sservice records also show that petitioner did not file a tax_return for see supra note for petitioner’s conces-- sions regarding as we indicated supra note petitioner concedes that she is liable for the addition_to_tax under sec_665l a for her taxable_year -- - in support of her position petitioner states inter alia why did it take respondent nine years to notify peti- tioner that they did not have her returns on file for the years through if in fact they did not have the returns unless respondent through laxity and clerical bungling lost track of petitioner’s returns or else deceitfully and intentionally with malice aforethought submerged petitioner’s returns and de- ferred contact with her all the while tabulating penalties and interest that would have been far less significant had the total lines been timely drawn the notice_of_deficiency sent to petitioner in january of clearly witnesses that the potential for stun- ning penalties and interest is increased proportionate to the delay in notification if the irs is allowed to collect monies for alleged unfiled returns from years past when taxpayers are only required to keep them for three what’s to stop them from seeking to collect for returns they claim to have no record of that date back years or more the taxpayer should have some means of protect- ing him-or herself from the burden of filing proof when the date of notification exceeds the requirement date for keeping such return if respondent can’t keep track of a taxpayer in this high-tech age when every- thing about everyone is easily knowable and privacy rights are flagrantly violated by legions of both professional and personal snoops--many of them employed by respondent then respondent deserves to lose any revenue that would accrue from its assessments whether taxpayer has proof of filing or not if re- spondent deliberately defers contact with a taxpayer in order to subsequently collect greater penalties and interest then this would constitute not only malicious intent but fraud it is convenient----and necessary in the absence of proof---for respondent to assert that petitioner did not file taxes for the years through though it is impossible to prove such assertion in fact peti- tioner would not dare willfully omit a filing in view of the harassment visited upon her by respondent in - j- years when her returns did not bear the signature of a professional preparer the provisions of sec_6651 cannot even apply to petitioner because petitioner did in fact file her returns and respondent has offered no proof to the contrary nor can it if the burden_of_proof rests with petitioner there is a standoff and the case should be dismissed we find petitioner’s contentions and arguments under sec_6651 to be baseless without merit and or irrelevant on the record before us we find that petitioner has not shown that her failure_to_file tax returns for her taxable years through was due to reasonable_cause and not to willful neglect consequently we sustain respondent’s determinations that petitioner is liable for additions to tax under sec_6651 for those years addition_to_tax for failure to pay estimated_tax sec_6654 imposes an addition_to_tax for failure to pay estimated_tax the addition_to_tax under sec_6654 is mandatory unless the taxpayer establishes that one of the excep- tions in sec_6654 applies see 75_tc_1 petitioner contends that she is not liable for the additions to tax under sec_6654 for the years through in support of that contention petitioner argues in petitioner prepaid over of the estimated_taxes owed in thus no further estimated payments were required and no penalty was due therefor in in no tax was due thus no estimated_tax payment was required in no estimated_taxes were required to be paid from through exceptions to the underpayment penalty under sec_6654 apply for and sec_6654 provides in pertinent part e exceptions -- where tax is small amount --no addition_to_tax shall be imposed under subsection a for any taxable_year if the tax_shown_on_the_return for such taxable_year or if no return is filed the tax reduced by the credit allowable under sec_31 is less than dollar_figure where no tax_liability for preceding_taxable_year --no addition_to_tax shall be imposed under sub- section a for any taxable_year if-- a the preceding_taxable_year was a taxable_year of months b the individual did not have any liability for tax for the preceding_taxable_year and c the individual was a citizen or resident_of_the_united_states throughout the preceding_taxable_year the parties made various concessions at trial as well as in the stipulation of facts and the supplemental stipulation of facts filed in this case consequently computations under rule will be necessary on the present record we find that petitioner is liable for the additions to tax under sec_6654 for and except to the extent that the rule_155_computations in this case establish that the exception provided in either sec_6654 or sec_6654 e applies for any such year to reflect the foregoing and the concessions of the parties decision will be entered under rule
